Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 1 of 7




                 EXHIBIT 5
Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 2 of 7




                        Trial Exh. 1019 Page 0001
Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 3 of 7




                        Trial Exh. 1019 Page 0002
Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 4 of 7




                        Trial Exh. 1019 Page 0003
Theranos Internal Only
                                                                                                                                 Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 5 of 7


                                                                                                                                                                                       3 uL protocol made/Tecan programmed?                                                                          Tecan Diluent Transfer                         Issues
                         CPT                                                                                                                        3.5 protocol                                layout                                   3.0 protocol
                                                                                 Owner(s)                  3.0 20uL Protocol name         ELISA submitted     generated (svn)   ELISA submitted        generated (svn)      ELISA submitted        generated (svn)   Tecan   From Well   To Well (diluent and 3uL sample)     Diluent Volume (uL)
              1        84443    thyroid stim hormone                     Tina               Generic2_10X_ coincubation 5‐5 min svn‐6235          Y                 2810                Y                    2812                   Y                    7474           Y        F3                      D1                             20           need to give MFG adjusted DAb conc (done)
              2        82306    vitamin d, 25 hydroxy                    Tina                                                                    Y                                     Y                                           Y                                            F3                      F8                             12
              3        84153    psa, total                               Karen              Generic2_10X_ coincubation 5‐5 min svn‐6235          Y                                     Y                                                                                        F3                      D1                             20           need to give MFG adjusted DAb conc (done)
              4        84439    thyroxine, free                          Sharada            Generic2_10x_coincubation                            Y                                     Y                                                                                        F3                      D1                             13           need to give MFG adjusted DAb conc (done)
              5        84702    chorionic gonadotropin                   Ling/Uyen/emma     Generic2_25x_Coincubation_5_5                        Y                                     Y                                           Y                    7472                    F3                      F8                             27
              6        82607    vitamin b‐12                             Sharada/Darren
              7        87340    hepatitis b surface ag, eia              Andy               HBsAg_5x_10Pre_Coincubation
              8        86592    syphilis non‐trep qual                   Andy               Generic2_25x
              9        86703    hiv‐1/hiv‐2, single                      Michelle/Nili      Generic2_100X_PSW 10‐10‐10
              10       86618    lyme disease antibody (IgG and IgM)      Nili               Generic2_50x_PSW_5_5_5 svn 6341                      Y                                    Y                                            Y                    7462                    F3                     F8                             27
              11       84484    troponin, quant (tCNI)                   Ran/Tiffany        Generic2_5X_Coincubation_svn_6171                                                                                                                                                                                                                       5x possible with 3uL sample?
              12       84436    thyroxine, total                         Tina               TT4_2‐1 svn 6157
              13       86803    hepatitis c ab                           Andy               Generic2_25X_PSW svn 5735
              14       82746    folic acid serum, blood ?                Ran/Karen/Darren   Folate_treatment_1_24x_1
              15       86038    antinuclear antibodies (IgG)             Sharada/Andy       Generic_2_25x_PSW_2_2_1_svn_6335
              16       83001    gonadotropin (fsh)                       Ling/Uyen          Angiogenesis2_D
              17       84403    total testosterone                       Tina/Uyen          TST_Total_Free
              18       86762    rubella antibody, IgM                    Salina             Generic2_100x_PSW_svn_5766                           Y                                    Y                                            Y                    7468                    F3                     F8                             27
              19       86317    rubella antibody IgG                     Salina             RVIgG_VZVIgG svn 5730                                Y                                    Y                                            Y                    7470                    F3                     F8                             27
              20       82670    estradiol                                Tina/Emma          Estradiol_5x_5_5_10Pre svn 6439                                                                                                                                                                                                                         5x possible with 3uL sample?
              21       84479    thyroid (t3 or t4)                       Tina/Emma          Generic2_25x_coincubation_2‐1
              22       82553    creatine, mb fraction                    Emma/Samantha      Generic2_25X_ coincubation 2‐1 min
              23       84146    prolactin                                Emma/Samantha      Generic2_10X_10‐10‐10                                                                                                                                                                                                                                   will need to give MFG adjusted DAb conc
              24       84480    triiodothyronine (t3)                    Emma/Uyen          TT3_25X_5‐5 svn 6415
              25       83002    gonadotropin (lh)                        Tiffany            Fertility_1_FSH_LH_Mux_Mix35
              26     86235‐01   nuclear antigen antibody, SSB            Tiffany/Salina     Generic2_25x_PSW_svn_5735
              27     86235‐02   nuclear antigen antibody, SSA            Tiffany/Salina     Generic_2_50x_PSW_5_5_5_svn_6341
              28     86235‐03   nuclear antigen antibody, Sm             Tiffany/Salina     Generic2_5x_PSW_5721                                                                                                                                                                                                                                    5x possible with 3uL sample?
              29     86235‐04   nuclear antigen antibody, RNP            Tiffany/Salina     Generic2_25x_ PSW_svn_5735
              30     86235‐05   nuclear antigen antibody, Scl‐70         Tiffany/Salina     Generic2_10x_ svn_5722
              31     86235‐06   nuclear antigen antibody, Jo‐1           Tiffany/Salina     Generic2_50x_PSW_svn_5749
              32       86706    hep b surface antibody                   Andy               Generic 2_ 5X Co‐incubation 5_5min                                                                                                                                                                                                                      5x possible with 3uL sample?
              33       83970    parathormone                             Tina/Andrew        Generic2_10x_Coincubation                                                                                                                                                                                                                               will need to give MFG adjusted DAb conc
              34       86308    heterophile antibodies (IgM)             Salina             Generic2_100x_PSW_svn_5766
              35       82105    alpha‐fetoprotein, serum                 Karen              Generic2_5x_PSW_5721                                                                                                                                                                                                                                    5x possible with 3uL sample?
              36      87400‐1   influenza a/b, ag, eia                   Karen              Flu_A_B Svn 7003
              37      87400‐2   influenza a/b, ag, eia                   Karen              Flu_A_B Svn 7003
                       86431    rheumatoid factor, quant (IgM)                                                                                                                                                                                                                                                                                      Repeats on Siemens Advia
              38       84144    progesterone                             Uyen               Estradiol_Progesterone_Mux_10 svn 3833
              39       86787    varicella‐zoster antibody                Darren             RVIgG_VZVIgG svn 5730                                Y                                    Y                                            Y                    7466                    F3                     F8                             27
              40       84402    testosterone (free)                      Tina/Uyen          TST_Total_Free
              41       86665    epstein‐barr antibody IgG                Tiffany/Salina     Generic2_25x_PSW svn 5735
              42       86704    hep b core antibody, total               Andy               Generic 2_ 25X PSW 5‐5‐5 min
              43       86376    microsomal antibody                      Andrew             Generic2_1000x_PSW_5‐5‐5
              44       84481    ft‐3, free                               Emma/Uyen          Generic2_5x_Coincubation_5‐5                                                                                                                                                                                                                            5x possible with 3uL sample?
                       86709    hep a antibody, igm                                         Generic2_10x_PSW_svn_5724                                                                                                                                                                                                                               Antibody discontinued, back in development
              45       86800    thyroglobulin antibody, IgG              Tina               AntiTgAb svn 6701                                    Y                                    Y                                            Y                    7464                    F3                     F8                             27
              46       86705    hep b core antibody, igm                 Salina/Nili        Generic 2_ 25X PSW 5‐5‐5 min
              47       82785    ige                                      Karen              Generic2_50X
              48      86430‐1   rheumatoid factor test, IgG              Ling               Generic2_25x_PSW svn 5735
              49      86430‐2   rheumatoid factor test, IgA              Ling               Generic2_25x_PSW svn 5735
              50     86747‐01   parvovirus antibody, IgG                 Ling               Generic2_100x_PSW_10_10_10
              51      82784‐4   igd                                      Tiffany            Generic2_15000X_PSW
                       86696    herpes simplex type 2                    Michelle/Nili      Generic2_25x_PSW_5‐5‐5                                                                                                                                                                                                                                  Antigen not available for commercail use, back in development
              52       86695    herpes simplex                           Michelle/Nili      Generic2_10x_PSW_5‐5‐5                                                                                                                                                                                                                                  will need to give MFG adjusted DAb conc
              53       82677    estriol                                  Emma/Andrew        Generic2_10x_Coincubation                                                                                                                                                                                                                               will need to give MFG adjusted DAb conc
              54       83880    natriuretic peptide                      Emma/Andrew        Generic2_5x_Coincubation                                                                                                                                                                                                                                5x possible with 3uL sample?
              55       82627    dehydroepiandrosterone sulfate (dheas)   Ran/Tiffany        Generic2_competitive_50x_10_10
              56     86765‐01   rubeola antibody, IgG                    Salina/Darren      Measles mumps_ab_50x_100x_10x10x10_svn 6607
              57     86765‐02   rubeola antibody, IgM                    Salina/Darren      Generic2_100x_PSW_svn_5766
              58       86735    mumps antibody, IgG                      Salina/Darren      Measles_MumpsAb_50x_100x_10‐10‐10_svn_6607
              59     G0431QW    Cotinine, Serum and Urine                Sharada            Generic2_25x_coincubation_10x10
              60       81025    pregnancy , urine                        Ling/uyen/Emma     Generic2_25x_Coincubation_5_5




Theranos Internal Only

                                                                                                                                                                                           Trial Exh. 1019 Page 0004
                               Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 6 of 7
Theranos Internal Only




                                                                                                     Owner(s)    3.0 Protoocl name
                          84443     thyroid stim hormone                                     Tina
                          82306     vitamin d, 25 hydroxy                                    Tina
                          84153     psa, total                                               Karen
                          84439     thyroxine, free                                          Sharada
                          84702     chorionic gonadotropin                                   Emma/Uyen
                          82607     vitamin b‐12
                          87340     hepatitis b surface ag, eia                              Andy
                          86592     syphilis non‐trep qual                                   Andy
                          86703     hiv‐1/hiv‐2, single                                      Michelle/Samantha
                          86618     lyme disease antibody (IgG and IgM)
                          84484     troponin, quant (tCNI)                                   Ran
                          84436     thyroxine, total                                         Tina
                          86803     hepatitis c ab                                           Andy
                          82746     folic acid serum, blood ?                                Ran
                          86038     antinuclear antibodies (IgG)                             Sharada/Andy
                          83001     gonadotropin (fsh)                                       Tina/Uyen
                          84403     total testosterone                                       Tina/Uyen
                          86762     rubella antibody, IgM                                    Salina
                          86317     rubella antibody IgG                                     Salina
                          82670     estradiol                                                Tina/Emma
                          84479     thyroid (t3 or t4)                                       Tina/Emma
                          82553     creatine, mb fraction                                    Emma/Samantha
                          84146     prolactin                                                Emma/Samantha
                          84480     triiodothyronine (t3)                                    Emma/Uyen
                          83002     gonadotropin (lh)                                        Tiffany
                         86235‐01   nuclear antigen antibody, SSB                            Tiffany/Salina
                         86235‐02   nuclear antigen antibody, SSA                            Tiffany/Salina
                         86235‐03   nuclear antigen antibody, Sm                             Tiffany/Salina
                         86235‐04   nuclear antigen antibody, RNP                            Tiffany/Salina
                         86235‐05   nuclear antigen antibody, Scl‐70                         Tiffany/Salina
                         86235‐06   nuclear antigen antibody, Jo‐1                           Tiffany/Salina



Theranos Internal Only
                                                                 Trial Exh. 1019 Page 0005
                               Case 5:18-cr-00258-EJD Document 1023-6 Filed 09/16/21 Page 7 of 7
Theranos Internal Only



                           86706    hep b surface antibody                                   Andy
                           83970    parathormone
                           86308    heterophile antibodies (IgM)
                           82105    alpha‐fetoprotein, serum
                          87400‐1   influenza a/b, ag, eia
                          87400‐2   influenza a/b, ag, eia
                           86431    rheumatoid factor, quant (IgM)
                           84144    progesterone
                           86787    varicella‐zoster antibody
                           84402    testosterone
                           86665    epstein‐barr antibody IgG
                           86704    hep b core antibody, total
                           86376    microsomal antibody
                           84481    ft‐3, free
                           86709    hep a antibody, igm
                           86800    thyroglobulin antibody, IgG
                           86705    hep b core antibody, igm
                           82785    ige
                          86430‐1   rheumatoid factor test, IgG
                          86430‐2   rheumatoid factor test, IgA
                         86747‐01   parvovirus antibody, IgG
                          82784‐4   igd
                           86696    herpes simplex type 2
                           86695    herpes simplex
                           82677    estriol
                           83880    natriuretic peptide
                           82627    dehydroepiandrosterone sulfate (dheas)
                         86765‐01   rubeola antibody, IgG
                         86765‐02   rubeola antibody, IgM
                           86735    mumps antibody, IgG
                         G0431QW    Cotinine, Serum and Urine
                           81025    pregnancy , urine                                        Emma




Theranos Internal Only
                                                                 Trial Exh. 1019 Page 0006
